Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,610,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Spendlove (Reg. No.: 53,629) on 08/23/2022.  
The application was amended as follows: (amended claims 8-10, 15, and 16 and amended the specification).
	The claims were amended as follows:
8.	(Currently Amended) An apparatus for puncturing an epidermis with controlled ﬂuid delivery, the apparatus comprising a needle cartridge attached to and interfacing with an actuating device, the cartridge comprising: 
a housing assembly forming a fluid cavity and comprising a first aperture at a tip of the housing assembly and a second aperture opposite the first aperture; 
a needle group assembly comprising a needle, wherein: 
the needle group assembly is configured to move in a reciprocating motion relative to the housing assembly along an axis from the first aperture to the second aperture, 
the needle is configured to fully retract into the ﬂuid cavity through the first aperture during the reciprocating motion, and 
the needle is configured to extend into a patient’s skin at a repeatable depth by resting the tip of the housing assembly on the patient’s skin during the reciprocating motion; 
a needle group housing that forms a needle group cavity and separates the ﬂuid cavity from the needle group cavity, wherein: 
the needle group housing comprises a fourth aperture through which the needle passes, 
the needle is configured to fully retract into the needle group housing through the fourth aperture during the reciprocating motion,
and the needle group housing surrounding the fourth aperture is configured to remove dermal debris from the needle during the reciprocating motion; and 
a ﬂuid port integrated with the housing assembly and comprising a third aperture. 
9.	(Currently Amended) The apparatus of claim 8, wherein the tip of the housing assembly is configured to push the dermal debris aside. 
10.	(Currently Amended) The apparatus of claim 8, wherein the tip of the housing assembly can be moved transversely across the surface of the skin without catching or snagging the skin when the needle is in a fully retracted position. 
15.	(Currently Amended) The apparatus of claim 8, wherein the housing assembly comprises an outer housing, the needle group housing, and a needle holder housing, wherein the outer housing comprises the ﬂuid port and first aperture. 
16.	(Currently Amended) The apparatus of claim 8, wherein the housing assembly comprises an outer housing, the needle group housing, and a needle holder housing, wherein the outer housing comprises the ﬂuid port and first aperture, and wherein the needle holder housing comprises the second aperture. 

	The specification was amended as follows:
Specification, Para.[0001], line 2, “September 9, 2016” was amended to --September 9, 2016, now US Patent Number: 10,610,327, --.

Reasons for Allowance
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious an apparatus for puncturing an epidermis with controlled ﬂuid delivery comprising, inter alia, the needle group housing comprises a fourth aperture through which the needle passes, the needle is configured to retract into the needle group housing through the fourth aperture during the reciprocating motion.
The closest prior art, Adler et al. (US Pub. No.: 2002/0069726), discloses an apparatus for puncturing an epidermis with controlled fluid delivery, the apparatus comprising a needle cartridge (the disposable module shown in Fig. 3 excluding 11) attached to and interfacing with an actuating device (combination of 20, 21, and 31, Figs. 1-3), the cartridge comprising: a housing (combination of 1 and 2 excluding the angular protruding part for holding element 11, Figs. 3)  forming a fluid cavity (14, Fig. 3; ink tank is formed between the inner surface of 2 and outer surface of 7) and comprising a first aperture (nozzle 8 or the distal aperture at the distal end of 2, Fig. 3) at a tip of the housing and a second aperture opposite the first aperture (proximal aperture formed at the proximal end of 1), the housing further comprising an outer housing (combination of 2 and 8 excluding the angular protruding part for holding element 11, Figs. 3), a needle group housing (4, Fig. 3), and a needle holder housing (1, Fig. 3), wherein the needle group housing forms a needle group cavity (the central concave space formed by 4 between the upper surface of 4 and the lower surface of 5 , Fig. 3) and separates the fluid cavity from the needle group cavity (Fig. 3); and a needle group assembly (combination of 3 and 10) comprising a needle (3, Fig. 3), wherein: the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture (the needle group assembly is fully capable to move in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture because the needle drive moves the needle in a reciprocating motion relative to the housing along an axis from the first aperture to the second aperture, Fig. 3), during the reciprocating motion the needle is fully capable to fully retract into the fluid cavity through the first aperture and fully retracts into the needle group cavity (during the reciprocating motion the needle is fully capable to fully retract into the fluid cavity through the first aperture and fully retracts into the needle group cavity, Fig. 3 and Para. [0030]), during the reciprocating motion, the needle is fully capable to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin (during the reciprocating motion, the needle is fully capable to extend into a patient's skin at a repeatable depth by resting the tip of the housing on the patient's skin by actuating the needle drive for tattooing), and during the reciprocating motion, the housing surrounding the first aperture is fully capable to dislodge dermal debris from the at least one needle (during the reciprocating motion, the housing surrounding the first aperture is fully capable to dislodge dermal debris from the at least one needle depending on the size of the dermal debris such that the dermal debris is big enough or larger than the first aperture); wherein the tip of the housing is fully capable to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position (wherein the tip of the housing is fully capable to move transversely across a surface of the skin without catching the skin when the needle is in a fully retracted position such that the needle is within the housing); wherein the tip of the housing is fully capable to push the dermal debris aside (wherein the tip of the housing is fully capable to push the dermal debris aside, e.g. manually pushing by moving the housing tip laterally or automatically pushing the dermal debris aside when the dermal debris is large enough) ; a fluid port (the port at the angular extended part of 2 which holds 11, Fig. 3) in fluid connection with the housing, the fluid port comprising a hollow projection forming a conduit and extending away from the housing (Fig. 3); wherein the fluid port comprises a third aperture (proximal opening of the angular extended part of 2 which holds 11); wherein the needle group housing comprises a fourth aperture (the distal opening at 4, Fig. 3).  However, Adler does not disclose or render obvious that the needle is configured to fully retract into the needle group housing through the fourth aperture during the reciprocating motion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771